Citation Nr: 1437911	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 2010, for the award of a 60 percent rating for service-connected xerosis, dyshidrotic eczema.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to October 1972. 

These matters come before the Board of Veterans' Appeals (Board) from November 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In August 2014, the Veteran submitted additional evidence in the form of July 2014 lay statements from his friends and mother.  However, in an August 2014 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the earlier effective date issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1979 granted service connection for hyperhidrosis of the hands and feet (later changed to xerosis, dyshidrotic eczema).

2.  The Veteran filed his increased rating claim for xerosis, dyshidrotic eczema, on March 15, 2010.

3.  No earlier than March 15, 2010, was the Veteran's service-connected xerosis, dyshidrotic eczema manifested by more than 40 percent of the entire body affected, more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy.

4.  There are no unadjudicated formal or informal increased rating claims for the xerosis, dyshidrotic eczema, dated prior to March 15, 2010.


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 15, 2010, for the award of a 60 percent rating for service-connected xerosis, dyshidrotic eczema, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400(o), 4.7, 4.118, Diagnostic Codes (DCs) 7832-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  



I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in July 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his earlier effective date claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

Also, keeping in mind that his appeal is for an earlier effective date, the final downstream element of his claim initially arose in the context of him trying to establish his underlying entitlement to an increased disability rating for his xerosis, dyshidrotic eczema, which has since been granted.  In Goodwin v. Peake, 22 Vet App 128 (2008), the United States Court of Appeals for Veterans Claims (Court) held that once a decision awarding service connection has been made and a disability rating and an effective date have been assigned, then 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim, as it arose in its initial context, has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, once a NOD has been filed, for example contesting a downstream issue such as the effective date assigned for the award, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 (West 2002) control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran received this required notice concerning the downstream effective date element of his claim in the July 2010 letter.  This notice letter was provided prior to the respective rating decision.  Thus, the Board finds that VA has satisfied its duty to notify the Veteran regarding his appeal.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  In a July 2010 letter from the U.S. Social Security Administration (SSA), the AOJ was informed that there were no records pertaining to the Veteran.  The Veteran was informed of the unavailability of these records in the June 2011 Statement of the Case (SOC).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013). 

The Board is also satisfied as to substantial compliance with its April 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Pertaining to the earlier effective date claim only, the remand included obtaining the Veteran's VA treatment records.  All available, pertinent VA treatment records were obtained and associated with his Virtual VA paperless claims file.  Finally, the remand included readjudicating the claim, which was accomplished in the May 2014 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.
II.  Earlier Effective Date 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or,

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine:  (1) when a claim for an increased rating was received; and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  

Additionally, under 38 C.F.R. § 3.155(a), a veteran or a representative of the veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Also, under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

Here, an unappealed rating decision of January 1979 granted service connection for hyperhidrosis of the hands and feet (later changed to xerosis, dyshidrotic eczema), and assigned an initial noncompensable (0 percent) disability rating.  Subsequent unappealed rating decisions increased the disability rating.  In particular, the unappealed September 1979 rating decision increased the disability rating to 10 percent.  Another unappealed rating decision dated in January 2003 increased the disability rating to 30 percent, retroactively effective from August 30, 2002.  A subsequent unappealed Board decision dated in November 2007 denied the Veteran a rating in excess of 30 percent for his xerosis, dyshidrotic eczema.  The Veteran was provided notice of this Board decision that same month.  The Veteran does not contend, and the record does not establish, that he appealed these decisions.  See 38 U.S.C.A. § 7105.  

Instead, on March 15, 2010, the Veteran submitted a claim for an increased disability rating for his xerosis, dyshidrotic eczema.  In a September 2010 rating decision, the RO increased the disability rating for the xerosis, dyshidrotic eczema, to 60 percent disabling, retroactively effective from March 15, 2010, the date of the Veteran's increased rating claim.  In October 2010, the Veteran submitted his NOD, appealing the effective date assigned for the 60 percent rating.  The RO issued a SOC in June 2011.  The Veteran then submitted his Substantive Appeal on the issue in July 2011, and perfected a timely appeal of this issue.  

In his Substantive Appeal, the Veteran, through his attorney, argued that the effective date of his service-connected disability should be March 15, 2009, one year prior to the date of his claim. 

In the present case, the Veteran's most recent claim of entitlement to an increased rating for his xerosis, dyshidrotic eczema was received by the RO on March 15, 2010.  Again, notice of the last final unappealed Board decision on this claim was issued on November 20, 2007.  The effect of that finality is to preclude an award of an effective date prior to November 2007.  The Veteran has not raised any claim of clear and unmistakable error (CUE) such as to challenge the finality of this or any prior determination.

Having established the date of claim, the next step in the analysis is to determine whether sometime between March 15, 2009 (one year prior to the date of the Veteran's increased rating claim), and March 15, 2010, an increase in the Veteran's xerosis, dyshidrotic eczema, became factually ascertainable.  

In this regard, disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is currently in receipt of a 60 percent evaluation for his xerosis, dyshidrotic eczema, under DCs 7832-7806, effective March 15, 2010.  Prior to March 15, 2010, the Veteran is in receipt of a 30 percent rating for his xerosis, dyshidrotic eczema.  38 C.F.R. § 4.118.  

DC 7832 refers to hyperhidrosis.  The maximum schedular disability rating under DC 7832 is 30 percent.  38 C.F.R. § 4.118.

DC 7806 provides that dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  A 60 percent rating is the maximum schedular rating available under this Code.  38 C.F.R. § 4.118. 

In applying the above law to the facts of the case, the Board does not find that the Veteran is entitled to an effective date earlier than March 15, 2010, for his service-connected xerosis, dyshidrotic eczema.  From March 15, 2009, to March 15, 2010, the Veteran's xerosis, dyshidrotic eczema, did not involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, to warrant the 60 percent rating.  38 C.F.R. § 4.118, DC 7806.

Upon review of the VA psychiatric examination and VA outpatient treatment records dated from March 15, 2009, to March 15, 2010, there is simply no evidence showing that the Veteran's xerosis, dyshidrotic eczema, involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, to warrant the 60 percent rating.  Nothing in the medical evidence supports a rating of 60 percent, as the examination and treatment records merely document that the Veteran has xerosis, dyshidrotic eczema, and that he receives treatment for it, but none of the medical evidence documents constant or near-constant systemic therapy, or the percentages of the body or exposed areas affected.  The Veteran has also submitted July 2014 lay statements from his mother and neighbors regarding the severity of his xerosis, dyshidrotic eczema.  These statements indicate, in pertinent part, that during the past 20 years, the Veteran's skin condition caused him to be allergic to water, including his own sweat; experience daily pain, discomfort, and scratching; be unable to prepare food, do cleaning chores, or take care of personal hygiene; experience adverse consequences when exposed to heat, cold, or rain; be unable to sleep well or for very long; and be unable to wear clothing or work.  However, the lay evidence does not document constant or near-constant systemic therapy, or the percentages of the body or exposed areas affected.    

Accordingly, from March 15, 2009, to March 15, 2010, the Veteran is not entitled to an earlier effective date because he did not meet the requirements for a 60 percent disability rating for his xerosis, dyshidrotic eczema, under DC 7806, prior to March 15, 2010.  38 C.F.R. § 4.118.  

In making this determination, the Board has also considered other DCs to see if another Code would warrant an earlier effective date.  In this regard, the Veteran is already in receipt of a disability rating in excess of the maximum schedular disability ratings available under 38 C.F.R. § 4.118, DCs 7802 and 7804.  Thus, these Codes cannot provide the Veteran with an earlier effective date.

Regarding the remaining Codes available, DC 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

* Scar is 5 or more inches (13 or more cm.) in length.
* Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
* Surface contour of scar is elevated or depressed on palpation.
* Scar is adherent to underlying tissue.
* Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
* Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
* Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
* Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

DC 7800 provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

DC 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

However, even under one of these alternate DCs, from March 15, 2009, to March 15, 2010, the Veteran is not entitled to a higher disability rating (and thus, an earlier effective date) for his xerosis, dyshidrotic eczema.  38 C.F.R. § 4.118.  As stated above, the only medical evidence dated from March 15, 2009, to March 15, 2010, is a VA psychiatric examination and VA treatment records.  None of this medical evidence provides a basis for increasing the disability rating prior to March 15, 2010.  This medical evidence does not document a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); a skin disorder of the head, face, or neck with four or five characteristics of disfigurement; or, scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 144 square inches (929 sq.cm.), to warrant a higher disability rating for his xerosis, dyshidrotic eczema, prior to March 15, 2010.  None of this is documented in the medical evidence dated from March 15, 2009, to March 15, 2010.  The July 2014 lay statements of record that describe the period from March 15, 2009, to March 15, 2010, also do not provide support that the Veteran met the above criteria.  Accordingly, even under an alternate DC, from March 15, 2009, to March 15, 2010, the Veteran is not entitled to a higher disability rating (and thus an earlier effective date) for his xerosis, dyshidrotic eczema.  38 C.F.R. § 4.118.

The only remaining route possible for an effective date earlier than March 15, 2010, would be evidence of record received since November 20, 2007 (the date of the final Board decision that denied an increased rating for the xerosis, dyshidrotic eczema), but prior to March 15, 2010, that could serve as a formal or informal claim for an increased rating for the xerosis, dyshidrotic eczema.  

In consideration of the above, it is noted that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.157, a report of examination or hospitalization showing treatment for the service-connected disability, submitted by the Veteran, and received by VA, will also be accepted as an informal claim for benefits.

After reviewing the record, the Board concludes that there are no testimonial documents submitted between the last final November 20, 2007, notice of denial, but prior to March 15, 2010, indicating an intent to claim entitlement to an increased rating for xerosis, dyshidrotic eczema.  The first communication received after the November 20, 2007, notice of denial is a statement from the Veteran received by the AOJ on June 2, 2008.  This statement was provided in response to a May 2008 VCAA letter asking the Veteran for more information concerning his claim of entitlement to service connection for a psychiatric disorder, to include as secondary to his service-connected xerosis, dyshidrotic eczema.  In the May 2008 statement, the Veteran states that his "skin disease has caused me to have a mood problem, I can't think or sleep."  The Board finds that this statement is for the purpose of providing support for the Veteran's psychiatric disorder claim, and is not a separate informal claim for an increased rating for his xerosis, dyshidrotic eczema.  The Veteran does not mention anywhere in the statement that his xerosis, dyshidrotic eczema, has worsened.  Instead, he describes his current skin symptoms in the hopes of establishing service connection for a psychiatric disorder on a secondary basis (that is, as caused by or aggravated by his service-connected xerosis, dyshidrotic eczema).  The next statement from the Veteran, following the May 2008 statement, is his March 15, 2010, increased rating claim, in which he argues that he is now unable to work due to his service-connected xerosis, dyshidrotic eczema, and thus the disability had worsened.  Thus, the Board finds that the May 2008 statement is not an informal claim.  Assignment of an earlier effective date is not possible under 38 C.F.R. § 3.155.  

Additionally, there is no medical evidence submitted by the Veteran to VA pertaining to his xerosis, dyshidrotic eczema, dated from the last final November 20, 2007, notice of denial, but prior to March 15, 2010, that could serve as an informal increased rating claim.  The claims file does contain a VA psychiatric examination and VA treatment records that were obtained by the AOJ for the purposes of unrelated claims.  This medical evidence documents that the Veteran currently has xerosis, dyshidrotic eczema, and receives treatment for it, but this medical evidence was not submitted by the Veteran and was not obtained by the AOJ for purposes of an increased rating claim for the xerosis, dyshidrotic eczema.  Thus, the VA psychiatric examination and the VA treatment records cannot serve as an informal claim under 38 C.F.R. § 3.157, as this medical evidence was not submitted by the Veteran to VA for the purposes of establishing an increased rating claim for his service-connected xerosis, dyshidrotic eczema.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his friends and mother in the form of correspondence to VA.  The Veteran and his friends and family, as laypersons, are competent to describe the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the lay evidence full competence and credibility, nothing in these lay correspondences shows that the Veteran's xerosis, dyshidrotic eczema, more closely approximated the criteria for a higher 60 percent evaluation at any time from March 15, 2009, to March 15, 2010.  

Accordingly, from March 15, 2009, to March 15, 2010, the evidence of record does not establish a factually ascertainable increase in the Veteran's service-connected xerosis, dyshidrotic eczema, to warrant an effective date earlier than March 15, 2010, for the assignment of a 60 percent disability rating.  Thus, the Veteran's effective date for a 60 percent rating cannot be earlier than the currently assigned date of March 15, 2010.  Accordingly, an effective date earlier than March 15, 2010, for the award of a 60 percent rating for the service-connected xerosis, dyshidrotic eczema, is not warranted. 


ORDER

Entitlement to an effective date earlier than March 15, 2010, for the award of a 60 percent rating for service-connected xerosis, dyshidrotic eczema, is denied.


REMAND

Although the Board sincerely regrets the additional delay, a review of the record reveals a remand is needed to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The TDIU claim was previously remanded by the Board in April 2014 for, in pertinent part, a VA examination and medical opinion.  The Veteran was afforded VA examinations and medical opinions in April 2014.  For the reasons stated below, the Board finds these medical opinions to be inadequate. 

Specifically, the VA skin examiner provided a medical opinion regarding the functional impairment of the service-connected xerosis/dyshidrotic eczema.  The Veteran was then provided a VA psychiatric examination, but the VA examiner did not provide a medical opinion regarding the functional impairment of the service-connected depressive disorder.  Additionally, neither VA examiner provided a medical opinion regarding the total functional impairment when taking both service-connected disabilities together.  An addendum VA medical opinion is required to determine the functional impairment of the Veteran's service-connected disabilities.  See Stegall, 11 Vet. App at 268 (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

Finally, regarding the depressive disorder claim, the Board notes that VA's Office of General Counsel (OGC) stated in VA O.G.C. Prec. Op. No. 6-96 that when the issue of entitlement to a TDIU arises in connection with an increased rating appeal, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the TDIU issue to the AOJ for further development.  However, in Babchak v. Principi, 3 Vet. App. 466, 467 (1992), the Court found that an increased rating claim for a psychiatric disorder and a TDIU claim were "inextricably intertwined," because the psychiatric disorder claim could affect the outcome of the TDIU claim.  Thus, in accordance with the case law, the Board finds that the depressive disorder claim is "inextricably intertwined" with the TDIU claim.  Therefore, the development requested for the TDIU claim in this remand must be completed prior to the adjudication of the Veteran's depressive disorder claim, as adjudication of the TDIU claim likely will affect adjudication of the depressive disorder claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request that an appropriate VA physician review the entire claims file, and provide an opinion regarding whether the Veteran's service-connected disabilities (xerosis/dyshidrotic eczema and depressive disorder) render him unable to secure or follow a substantially gainful occupation, without regard to his non-service-connected disabilities or his age. 

a.  The reviewing physician should describe the functional effects caused by the Veteran's service-connected disabilities that affect his employability. 

b.  The examiner must comment on the impact the Veteran's service-connected disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, including xerosis/dyshidrotic eczema and depressive disorder, either singularly or jointly, render him unable to secure and follow substantially gainful employment. 

c.  If the examiner is unable to provide the requested opinion without, first, evaluating the current severity of all of the service-connected disabilities, an appropriate examination(s) should be conducted.  Likewise, if the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed. 

d.  All opinions expressed must be accompanied by supporting rationale.  If the requested opinion cannot be provided without resort to speculation, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.

2.  Thereafter, readjudicate the matters on appeal.  If the claims continue to be denied, the Veteran and his attorney should be provided with a SSOC, and they should be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


